— In a paternity proceeding, the appeals are from (1) an order of the Family Court, Queens County (Greenbaum, J.), dated January 27,1984, which, after a hearing, adjudged appellant to be the father of petitioner’s child, and (2) an order of the same court dated March 27, 1984, which directed him to pay child support.
Appeal from the order dated January 27,1984, dismissed (see Matter of PP. v QQ., 64 NY2d 15; Matter of Commissioner of Social Servs. (Patricia A.) v Philip De G., 88 AD2d 911, revd on other grounds 59 NY2d 137; Nancy V. v Raymond E. C., 75 AD2d 599).
Order dated March 27, 1984, affirmed, for the reasons stated by Judge Greenbaum at the Family Court.
Respondent is awarded one bill of costs. O’Connor, J. P., Weinstein, Lawrence and Eiber, JJ., concur.